DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0005083 to Choi et al.
	Regarding Claim 1, Choi discloses (e.g., Figs. 6–8 and their corresponding descriptions) a display substrate, comprising: a base substrate 100, a display region A/A and a bonding region PA located at a side of the display region on the base substrate, wherein the bonding region comprises a first protective layer 115/113 and a bonding electrode 114/112 which are disposed on the base substrate; the first protective layer is provided with a groove (e.g., Fig. 6C); at least part of the bonding electrode is disposed in the groove (Fig. 6C); in a direction parallel to the base substrate, the groove, the bonding electrode and the first protective layer extend to an edge of the bonding region in a direction away from the display region (Figs. 6–8).
Choi discloses that the first protective layer 115 may be an organic material, such as photoacryl (paragraph [0065]).  Choi does not explicitly disclose the material of the bonding electrode 114/112, but suggests ITO as an appropriate conductive material used elsewhere in the display (e.g., paragraph [0013]).  From this, Choi does not explicitly disclose that a hardness of a material of the first protective layer is smaller than a hardness of a material of the bonding electrode.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the bonding electrode of Choi from ITO, as suggested as an appropriate material for electrodes in the display of Choi (e.g., MPEP § 2144.07), in which case, the hardness of the material of the first protective layer would be smaller than the hardness of the material of the bonding electrode.
Regarding Claim 2, Choi would have rendered obvious wherein the first protective layer is made of an organic material (paragraph [0065]).
Regarding Claim 3, Choi would have rendered obvious wherein in a direction perpendicular to the base substrate, a thickness of the first protective layer is 20-50 nm (e.g., paragraph [0157], where line 116 may also be used as a protective layer, as it covers portions of the bonding area, further where selecting a specific thickness would have been obvious as a matter of design choice and optimization, based on specific design needs, and where the balance would be between a thinner device and greater protective capabilities of the protective layer).
Regarding Claim 4, Choi would have rendered obvious wherein the bonding electrode 114/112 comprises a first sub-electrode 112 and a second sub-electrode 114 which are stacked in a direction perpendicular to the base substrate (e.g., Figs. 6A–C).
Regarding Claim 5, Choi would have rendered obvious wherein the display region comprises a gate electrode disposed on the base substrate, and the first sub-electrode and the gate electrode are formed in a same film layer (where Choi teaches the layer covering the first sub-electrode may be a gate insulating layer, reasonably suggesting that in the display area, it covers a gate electrode which would be formed on the same layer, e.g., paragraphs [0065] and [0125]).
Regarding Claim 6, Choi would have rendered obvious wherein the display region further comprises a gate insulating layer 113 disposed on a side of the gate electrode layer away from the base substrate and a source-drain layer disposed on a side of the gate insulating layer away from the base substrate (as is typical in TFTs of active matrix displays), wherein the second sub-electrode and the source-drain layer are formed in a same film layer (e.g., paragraph [0126]).
Regarding Claim 7, Choi would have rendered obvious wherein the first sub-electrode and the second sub-electrode are made of a same material (where Choi does not explicitly disclose the material, but it would have been obvious as a matter of design choice, in order to simplify manufacturing, to form similar lines using the same materials, where those lines perform similar functions).
Regarding Claim 8, Choi would have rendered obvious wherein a side of the groove close to the base substrate is provided with an opening; or a side of the groove away from the base substrate is provide with an opening; or, the groove penetrates through the first protective layer, and the side of the groove close to the base substrate and the side of the groove away from the base substrate are each provided with an opening (e.g., Figs. 6A–C).
Regarding Claim 9, Choi would have rendered obvious wherein a vertical projection of the first protective layer on the base substrate does not overlap with a vertical projection of the display region on the base substrate (Figs. 6A–C, also Fig. 3).
Regarding Claim 10, Choi would have rendered obvious wherein the bonding region further comprises a second protective layer (e.g., 116), and the second protective layer is disposed on a side of the bonding electrode away from the base substrate (Fig. 6C).
Regarding Claim 11, Choi would have rendered obvious wherein a hardness of a material of the second protective layer is smaller than a hardness of a material of the bonding electrode (where Choi teaches the second protective layer as about 1/10th the thickness of the bonding electrode, reasonably suggested a lesser hardness).
Regarding Claim 12, Choi would have rendered obvious wherein the second protective layer is made of a conductive material and is connected to the bonding electrodes (e.g., Figs. 6A and 6B and paragraphs [0064] and [0067]), and at least two bonding electrodes 114/112 are disposed on the base substrate, and the second protective layers are disposed in one-to-one correspondence with the bonding electrodes, and adjacent second protective layers are disconnected from each other (Fig. 8).
Regarding Claim 13, Choi would have rendered obvious wherein the second protective layer is made of a conductive material (e.g., paragraphs [0064] and [0067]); an insulating layer 115 is disposed between the second protective layer and the bonding electrodes; at least two bonding electrodes 114/112 are disposed on the base substrate; and the second protective layer is a continuous film layer covering the bonding electrodes (Fig. 8).
Regarding Claim 14, Choi would have rendered obvious wherein the second protective layer is made of an insulating material (where 115 may be considered the second protective layer, Figs. 6A–C), at least two bonding electrodes 114/112 are disposed on the base substrate, and the second protective layer is a continuous film layer covering the bonding electrodes (e.g., Figs. 6A–C).

Regarding Claim 15, Choi discloses (e.g., Figs. 6–8 and their corresponding descriptions) a display panel, comprising a display substrate 100 and a counter substrate 200 which are aligned with each other, wherein the display substrate comprises a base substrate 100, a display region A/A on the base substrate and a bonding region PA located at a side of the display region; the bonding region comprises a first protective layer 115 and a bonding electrode 114/112 which are disposed on the base substrate; the first protective layer is provided with a groove (e.g., Fig. 6C); at least part of the bonding electrode is disposed in the groove (Fig. 6C); in a direction parallel to the base substrate, the groove, the bonding electrode and the first protective layer extend to an edge of the bonding region in a direction away from the display region (Figs. 6–8).
Choi discloses that the first protective layer 115 may be an organic material, such as photoacryl (paragraph [0065]).  Choi does not explicitly disclose the material of the bonding electrode 114/112, but suggests ITO as an appropriate conductive material used elsewhere in the display (e.g., paragraph [0013]).  From this, Choi does not explicitly disclose that a hardness of a material of the first protective layer is smaller than a hardness of a material of the bonding electrode.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the bonding electrode of Choi from ITO, as suggested as an appropriate material for electrodes in the display of Choi (e.g., MPEP § 2144.07), in which case, the hardness of the material of the first protective layer would be smaller than the hardness of the material of the bonding electrode.
Regarding Claim 16, Choi would have rendered obvious wherein the bonding electrode 114/112 comprises a first sub-electrode 112 and a second sub-electrode 114 which are stacked in a direction perpendicular to the base substrate (e.g., Figs. 6A–C).
Regarding Claim 17, Choi would have rendered obvious wherein a side of the groove close to the base substrate is provided with an opening; or a side of the groove away from the base substrate is provide with an opening; or, the groove penetrates through the first protective layer, and the side of the groove close to the base substrate and the side of the groove away from the base substrate are each provided with an opening (e.g., Figs. 6A–C).
Regarding Claim 18, Choi would have rendered obvious wherein a vertical projection of the first protective layer on the base substrate does not overlap with a vertical projection of the display region on the base substrate (Figs. 6A–C, also Fig. 3).
Regarding Claim 19, Choi would have rendered obvious wherein the bonding region further comprises a second protective layer (e.g., 116), and the second protective layer is disposed on a side of the bonding electrode away from the base substrate (Fig. 6C).

Regarding Claim 20, Choi discloses (e.g., Figs. 6–8 and their corresponding descriptions) a method for manufacturing a display substrate 100, comprising: forming a display region A/A and a bonding region PA located at a side of the display region on a base substrate 100, wherein the bonding region comprises a first protective layer 115/113 and a bonding electrode 114/112 disposed on the base substrate; the first protective layer is provided with a groove (e.g., Fig. 6C); at least part of the bonding electrode is disposed in the groove (Fig. 6C); in a direction parallel to the base substrate, the groove, the bonding electrode and the first protective layer extend to an edge of the bonding region in a direction away from the display region (Figs. 6–8).
Choi discloses that the first protective layer 115 may be an organic material, such as photoacryl (paragraph [0065]).  Choi does not explicitly disclose the material of the bonding electrode 114/112, but suggests ITO as an appropriate conductive material used elsewhere in the display (e.g., paragraph [0013]).  From this, Choi does not explicitly disclose that a hardness of a material of the first protective layer is smaller than a hardness of a material of the bonding electrode.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the bonding electrode of Choi from ITO, as suggested as an appropriate material for electrodes in the display of Choi (e.g., MPEP § 2144.07), in which case, the hardness of the material of the first protective layer would be smaller than the hardness of the material of the bonding electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871